Citation Nr: 1623643	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  12-32 107	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to service-connected residuals of a stress fracture of the distal left femur.

3.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected residuals of a stress fracture of the distal left femur.

4.  Entitlement to an increased rating for residuals of a stress fracture of the distal left femur, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K. Osegueda, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to June 1985.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  

In March 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing has been associated with the record.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

In addition to the VBMS claims file, there is a Virtual VA paperless file associated with the Veteran's case.  A review of the documents in the Virtual VA file reveals documents are duplicative of the evidence in the VBMS file.

The issues of entitlement to service connection for a right knee disorder and a low back disorder and entitlement to an increased rating for residuals of a stress fracture of the distal left femur are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The RO previously considered and denied the Veteran's claim for service connection for a right knee disorder in a December 1992 rating decision.  The Veteran was informed of the decision and of his appellate rights, but he did not appeal.  There was also no relevant evidence received within one year of the determination. 

2.  The evidence received since the December 1992 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the claim of service connection for a right knee disorder.


CONCLUSIONS OF LAW

1.  The December 1992 rating decision that denied service connection for a right knee disorder is final. 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.200, 20.202, 20.302, 20.1103 (2015).

2.  The evidence received subsequent to the December 1992 rating decision is new and material, and the claim for service connection for a right knee disorder is reopened. 38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran's claim for service connection for a right knee disorder was previously considered and denied by the RO in a rating decision dated in December 1992.  The evidence of record at the time of the December 1992 rating decision included service treatment records, a July 1985 VA examination report, and a January 1992 VA examination report.  In that decision, the RO found that the Veteran's service treatment records were negative for any complaints, treatment, or diagnosis of a right knee disorder, that no right knee arthritis manifested to a compensable degree within one year of her separation, and that there was no current diagnosis of a right knee disorder.

The Veteran was notified of the December 1992 rating decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  There was also no evidence received within one year of the issuance of the decision.  Therefore, the December 1992 rating decision is final. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.156(b), 20.200, 20.201, 20.302, 20.1103 (2015).

In March 2010, the Veteran requested that his claim for service connection for a right knee disorder be reopened.  Specifically, he sought entitlement to service connection for right knee arthritis, to include as secondary to his service-connected residuals of a stress fracture of the distal left femur.  

The evidence associated with the claims file subsequent to the December 1992 rating decision includes VA treatment records, May 2010 and May 2012 VA examination reports, statements from the Veteran, and hearing testimony.  Notably, there is new evidence showing that the Veteran was diagnosed with a right knee strain, and x-ray evidence documents degenerative arthritis in the right knee.  As such, the evidence relates to an unestablished fact necessary to substantiate the claim.  Moreover, for purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for a right knee disorder.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the Veteran's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a right knee disorder is reopened


REMAND

The Board finds that a remand is necessary to obtain additional VA medical opinions and to obtain any available outstanding VA treatment records.

The Veteran has claimed that he developed right knee and low back disorders as a result of him compensating for his service-connected residuals of a stress fracture of the distal left femur.  The Board notes that the Veteran was afforded VA examinations in May 2010 and May 2012 in connection with his claims.  In the May 2010 VA examination report, he was diagnosed with a right knee strain and a lumbosacral strain; however, the May 2010 VA examiner opined that it would be speculative for him to attribute the right knee pathology or a specific back disorder to the service-connected disability.  In the May 2012 VA examination report, the VA examiner noted that x-rays showed degenerative arthritis of both knees and mild arthritis of the lumbar spine.  He opined that the Veteran's right knee and low back disorders were less likely as not incurred in or caused by service.  In addition, he stated that there was presently no science to support nexus claims of one joint directly causing other joint problems.  Nevertheless, the VA examiner did not provide an opinion as to whether the Veteran's right knee or low back disorders were permanently aggravated by his service-connected left femur disability.  Therefore, a remand is necessary to afford the Veteran another VA examination to determine the nature and etiology of any right knee or low back disorder that may be present.

In addition, the Veteran was last afforded a VA examination in May 2012 in connection with his increased rating claim.  During the March 2016 Board hearing, he testified that his symptoms had worsened since that examination.  Specifically, he reported that his left knee gives way three to four times per month and causes him to fall.  He also testified that he has limited range of motion, pain, grinding, and weakness.  Therefore, the Board finds that an additional VA examination is needed to ascertain the current severity and manifestations of the Veteran's service-connected left femur disability. See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected left femur disability, right knee disorder, and low back disorder.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

The AOJ should also obtain any outstanding, relevant VA medical records dated from May 2012 to the present.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected residuals of a stress fracture of the distal left femur and the nature and etiology of his claimed right knee and low back disorders.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

A.  The examiner should report all signs and symptoms necessary for rating the left femur disability under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and indicate whether there is any ankylosis; dislocated semilunar cartilage with frequent episodes of locking, pain, and effusion into the joint; or, the symptomatic removal of semilunar cartilage.  He or she should also address whether the Veteran has recurrent subluxation or lateral instability, and if so, comment as to whether such symptomatology is slight, moderate, or severe.  The examiner should further state whether there is any malunion or nonunion of the tibia and fibula.

In addition, examiner should indicate whether or not the service-connected left disability requires the use of an assistive device such as a brace.

The presence of objective evidence of pain, excess fatigability, incoordination and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  The examiner should indicate at what point or degree the Veteran experiences pain.  In other words, he or she should state when pain begins on range of motion testing.

In addition, the VA examiner is requested to assess any additional functional loss due to pain during flare-ups and the extent to which the service-connected left knee disability interferes with the Veteran's ability to work.

B.  The Veteran has contended that his current right knee disorder was caused by him compensating for his service-connected residuals of a stress fracture of the distal left femur.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's current right knee disorder was either caused or permanently aggravated by his service-connected residuals of a stress fracture of the distal left femur. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

C.  The Veteran has contended that his current low back pain was caused by him compensating for his service-connected residuals of a stress fracture of the distal left femur.

The examiner should note that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that the Veteran's current low back disorder was either caused or permanently aggravated by his service-connected residuals of a stress fracture of the distal left femur. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  The AOJ should notify the Veteran that it is his responsibility to report for any scheduled examinations, to cooperate in the development of the claims, and that the consequences for failure to report for a VA examination without good cause may include denial of the claims. 38 C.F.R. §§ 3.158, 3.655 (2015). 

In the event that the Veteran does not report for any scheduled examination, documentation which shows that notice scheduling the examination was sent to the last known address should be associated with the VBMS file.  It should also be indicated whether any notice that was sent was returned as undeliverable.
 
4.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures. 
 
5.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence. If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


